Title: To George Washington from George Washington Parke Custis, 25 March 1797
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Nassau Hall [Princeton, N.J.]Ma[rch] 25th [1797]

A letter from my Sister this morning informed me of your safe arrival at Mount Vernon, which has hitherto prevented me from writing—I congratulate you on a thing so ardently wished for by

all those interested in your welfare—The marks of approbation and esteem manifested in the manners of the different States thro which you passed must have been highly gratifying and satisfactory, and the pleasure received on reaching the destined haven must have rendered your happiness consummate.
The different studies I have passed through during the Winter, I am now reveiwing, and the evident good effects resulting from an attention to them at first are now conspicuous; the examination will come on in a fortnight, and immediately after, the Vacation will commence—The money you were so Kind as to transmit for the bearing of my expences I shall receive at my departure, and keep regular accoumpts of all expenditures—I shall set off the next day and pass through Philadelphia without stopping by which mean I shall have about 20 days to stay at home, my anxiety to attain which will preponderate against all other considerations—The Roman History I have finished reveiwed and am perfect, translating French has become pretty familiar, and the great deal of writing attending which has probably improved my hand, I have read a great many good authors, this winter and have paid particular attention to Hume, have obtained a tolerable idea of Geography, and Sir injustice to myself, and my own endeavours I think I have spent my time in no wise to be complained. Arithmetic I must confess I have not made as much progress in as could be expected owing to a variety of circumstances, and the superficial manner in which I first imbibed the principles but the ensuing summer shall make up the deficiency and then I hope I shall have no cause to complain of myself—If Sir by staying in Philadelphia I could do any thing you might wish; I will do it, or any thing else with pleasure as for myself I have no desire to delay a moment—I now conclude by wishing you health and happiness—Remember me to all family and beleive me Sincerely Yours

G. W. P. Custis

